Citation Nr: 1614620	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.

In October 2009, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of service connection for a back disability for further development.

In July 2010, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.

In September 2011, the Board again remanded this matter for further development.

The Board denied the claim of service connection for a back disability by way of a September 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an April 2014 memorandum decision, the Court set aside the Board's September 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board remanded this matter in March and September 2015 for further development in compliance with the Court's decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that current back disability may be related to his post-service spinal infection and that the spinal infection is the result of intravenous drug use.  The physician who conducted a September 2011 VA examination explained that the Veteran developed osteomyelitis of his spine as a result of intravenous drug use.  Although the osteomyelitis resolved, his spine continued to demonstrate residual deterioration.  The Veteran contends that his intravenous drug use (which resulted in his spinal osteomyelitis and his current back disability) is related to his service-connected PTSD.  In this regard, his representative submitted articles in March 2016 which address the relationship between PTSD and substance abuse.

Thus, the Board finds that a remand is necessary to obtain an opinion as to whether intravenous drug use and subsequent post-service back infection were caused or aggravated by the service-connected PTSD.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2000 "Veteran's Application for Compensation or Pension" form  (VA Form 21-526) indicates that the Veteran was a resident of California and that he was in receipt of state disability insurance benefits for an unspecified disability.  Hence, there may be records associated with his state disability claim that are relevant to the issue on appeal.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have never been taken with respect to any relevant disability records from the State of California.  Therefore, a remand is also necessary to attempt to obtain these records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment from the following locations:

(a)  all records from the VA Greater Los Angeles Healthcare System dated from November 2003 through January 2004, from November 2004 through March 2005, from May 2005 through October 2007, from November 2007 through August 2008, and from October 2015 through the present;
(b)  all records from the VA Long Beach Healthcare System dated from September 2011 through the present;
(c)  all records from the VA Loma Linda Healthcare System dated from December 2010 through the present;
(d)  all records from the VA Northern California Health Care System dated from January 2000 through the present;
(e)  all records from the VA Medical Center in Syracuse, New York dated from August 2002 through the present; 
(f)  all records from the VA Sierra Nevada Health Care System dated from November 2001 through the present; and
(g)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete any necessary authorization for VA to obtain all records pertaining to his claim for disability benefits from the State of California.  The AOJ shall attempt to obtain any records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.
If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

3.  Thereafter, all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) shall be referred to a VA medical professional with appropriate expertise (e.g., a psychiatrist) to review and provide an opinion as to the etiology of the Veteran's intravenous drug use.

The opinion provider shall answer all of the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's history of intravenous drug use was caused or aggravated by his service-connected PTSD?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on the articles submitted by the Veteran's representative concerning the relationship between PTSD and substance abuse.

The opinion provider must provide reasons for each opinion given.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







